Title: Peter S. Du Ponceau to Thomas Jefferson, 24 February 1818
From: Du Ponceau, Peter Stephen
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philada
24th Feb. 1818
                    
                    I have received the Letter you have done me the honor to write to me on the 19th inst, including the parts of the History of the line, which were deficient in our MS. I regret that I innocently put you to the trouble of having 16 pages Copied more than was necessary. For the passage which You could not find, & for which you looked according to my letter to the date of the 9th of March is in fact under that of the 3d—The Cause of this mistake is that in our MS. the dates in the margin are omitted until the 10th of March, tho’ from that day they are regularly marked. I therefore considered all that preceded the 10th as belonging to the 9th, for there was nothing to direct me otherwise.
                    
                    Permit me to anticipate the grateful thanks of the Committee for this valuable addition to your many favors.
                    
                        I have the honor to be With the greatest respect Sir Your most obedient humble Servant
                        Peter S, Du Ponceau
                    
                